         Case 11-04617             Doc 45     Filed 02/27/19 Entered 02/27/19 10:46:39                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: SKARIA, JAMAL                                                              § Case No. 11-04617
                     REVELIS, HEIDI                                                             §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on February 07, 2011. The undersigned trustee was appointed on August 22, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               148,415.04

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          15,866.03
                                    Bank service fees                                                     0.00
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $               132,549.01
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 11-04617              Doc 45  Filed 02/27/19 Entered 02/27/19 10:46:39 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 01/31/2018
       and the deadline for filing governmental claims was 01/31/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $8,975.81. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $8,975.81, for a total compensation of $8,975.81. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $8.10, for total expenses of
              2
       $8.10.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/12/2019                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 11-04617                    Doc 45            Filed 02/27/19 Entered 02/27/19 10:46:39                                            Desc Main
                                                                            Document     Page 3 of 9
                                                                                                                                                                                 Exhibit A


                                                                                    Form 1                                                                                       Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 11-04617                                                                       Trustee:         (330640)        THOMAS E. SPRINGER
Case Name:          SKARIA, JAMAL                                                           Filed (f) or Converted (c): 02/07/11 (f)
                    REVELIS, HEIDI                                                          §341(a) Meeting Date:            04/05/11
Period Ending: 02/12/19                                                                     Claims Bar Date:                 01/31/18

                                 1                                          2                            3                         4                    5                    6

                     Asset Description                                 Petition/              Estimated Net Value             Property            Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,       Abandoned            Received by        Administered (FA)/
                                                                        Values              Less Liens, Exemptions,          OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                          and Other Costs)                                                     Remaining Assets

 1        2002 Mercedes S430                                                8,000.00                           0.00                                           0.00                   FA

 2        3 Sofas, Other Miscellaneous Household Goods and                      800.00                         0.00                                           0.00                   FA
           Furnishings

 3        Miscellaneous Books & Photos                                          400.00                         0.00                                           0.00                   FA

 4        Used Clothing                                                     1,500.00                           0.00                                           0.00                   FA

 5        Miscellaneous Jewelry                                                 500.00                         0.00                                           0.00                   FA

 6        Cash                                                                  100.00                         0.00                                           0.00                   FA

 7        Checking Account                                                      288.00                         0.00                                           0.00                   FA
          US Bank

 8        Checking Account                                                        0.01                         0.00                                           0.00                   FA
          MB Financial

 9        401(k)                                                           39,000.00                           0.00                                           0.00                   FA

10        Possible claim against previous landlord of                       Unknown                            0.00                                           0.00                   FA
           business they operated for wrongful
          possession/detention of
          their property

11        Judgment lien against Thomas Stappas (u)                        148,415.04                    148,415.04                                    148,415.04                     FA
           for breach of contract for money loaned

 11      Assets       Totals (Excluding unknown values)                 $199,003.05                    $148,415.04                                   $148,415.04                  $0.00



      Major Activities Affecting Case Closing:

                   Trustee received money from Judgment lien 1/2/2019. To review claims and file any objections if necessary and then to file Final Report.

      Initial Projected Date Of Final Report (TFR):       June 15, 2019                       Current Projected Date Of Final Report (TFR):          June 15, 2019




                                                                                                                                                 Printed: 02/12/2019 11:08 AM    V.14.50
                         Case 11-04617                      Doc 45            Filed 02/27/19 Entered 02/27/19 10:46:39                                                 Desc Main
                                                                                Document     Page 4 of 9
                                                                                                                                                                                          Exhibit B


                                                                                          Form 2                                                                                          Page: 1

                                                      Cash Receipts And Disbursements Record
Case Number:         11-04617                                                                                Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           SKARIA, JAMAL                                                                           Bank Name:          Rabobank, N.A.
                     REVELIS, HEIDI                                                                          Account:            ******3866 - Checking Account
Taxpayer ID #:       **-***5063                                                                              Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 02/12/19                                                                                      Separate Bond: N/A

   1             2                           3                                             4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                                    Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                        Description of Transaction                 T-Code              $                  $                Account Balance
01/02/19       {11}        First American Title Insurance          Settlement Payment                                   1249-000           148,415.04                                148,415.04
                           Company
01/29/19       101         THOMAS E. SPRINGER                      Attorney fees pursuant to Order entered              3110-000                                   15,492.00         132,923.04
                                                                   1/18/19
01/29/19       102         THOMAS E. SPRINGER                      Attorney expenses pursuant to Order entered          3120-000                                       374.03        132,549.01
                                                                   1/18/19

                                                                                         ACCOUNT TOTALS                                    148,415.04              15,866.03        $132,549.01
                                                                                                Less: Bank Transfers                              0.00                   0.00
                                                                                         Subtotal                                          148,415.04              15,866.03
                                                                                                Less: Payments to Debtors                                                0.00
                                                                                         NET Receipts / Disbursements                     $148,415.04             $15,866.03

                                  Net Receipts :             148,415.04
                                                                                                                                               Net             Net                     Account
                                    Net Estate :            $148,415.04                  TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                         Checking # ******3866                             148,415.04              15,866.03         132,549.01

                                                                                                                                          $148,415.04             $15,866.03        $132,549.01




{} Asset reference(s)                                                                                                                                 Printed: 02/12/2019 11:08 AM        V.14.50
                    Case 11-04617            Doc 45       Filed 02/27/19 Entered 02/27/19 10:46:39                       Desc Main
                                                            Document     Page 5 of 9

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: January 31, 2018

Case Number: 11-04617                                               Page: 1                                          Date: February 12, 2019
Debtor Name: SKARIA, JAMAL                                                                                           Time: 11:08:41 AM
Claim #   Creditor Name & Address                    Claim Type    Claim Ref. No. / Notes       Amount Allowed        Paid to Date   Claim Balance

TREXP     THOMAS E. SPRINGER                         Admin Ch. 7                                           $8.10             $0.00                8.10
200       300 S. County Farm Rd., Ste.I
          Wheaton, IL 60187
TRCOMP    THOMAS E. SPRINGER                         Admin Ch. 7                                       $8,975.81             $0.00          8,975.81
200       300 S. County Farm Rd., Ste.I                            [Updated by Surplus to Debtor Report based on Net Estate Value: 114516.18]
          Wheaton, IL 60187
ATTYEXP THOMAS E. SPRINGER                           Admin Ch. 7                                         $374.03           $374.03                0.00
200     SPRINGER BROWN, LLC
        300 S. County Farm Road ,Suite I
        Wheaton, IL 60187
ATTYFEE THOMAS E. SPRINGER                           Admin Ch. 7                                      $15,492.00        $15,492.00                0.00
S       SPRINGER BROWN, LLC
200     300 S. County Farm Road ,Suite I
        Wheaton, IL 60187


1         Capital One Bank (USA), N.A.               Unsecured                                           $880.32             $0.00              880.32
 610      PO Box 71083
          Charlotte, NC 28272-1083
2         Midland Credit Management, Inc. as agent   Unsecured                                         $8,682.27             $0.00          8,682.27
 610      for
          Asset Acceptance LLC
          Po Box 2036
          Warren, MI 48090
3         Midland Credit Management, Inc. as agent   Unsecured                                        $18,581.09             $0.00         18,581.09
 610      for
          Asset Acceptance LLC
          Po Box 2036
          Warren, MI 48090
4         Spina McGuire & Okal, P.C.                 Unsecured                                        $14,880.84             $0.00         14,880.84
 610      7610 W. North Avenue
          Elmwood Park, IL 60707
5         American Express Centurion Bank            Unsecured                                           $362.49             $0.00              362.49
 610      c/o Becket and Lee LLP
          PO Box 3001
          Malvern, PA 19355-0701
6         American Express Bank, FSB                 Unsecured                                        $10,221.87             $0.00         10,221.87
 610      c/o Becket and Lee LLP
          PO Box 3001
          Malvern, PA 19355-0701
7         Capital One Bank (USA), N.A.               Unsecured                                        $17,971.62             $0.00         17,971.62
 610      PO Box 71083
          Charlotte, NC 28272-1083
8         Schmidt & Barbrow, PC                      Unsecured                                        $16,087.01             $0.00         16,087.01
 610      300 South County Farm Road
          Suite F
          Wheaton, IL 60187
                    Case 11-04617            Doc 45       Filed 02/27/19 Entered 02/27/19 10:46:39               Desc Main
                                                            Document     Page 6 of 9

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                      Claims Bar Date: January 31, 2018

Case Number: 11-04617                                              Page: 2                                   Date: February 12, 2019
Debtor Name: SKARIA, JAMAL                                                                                   Time: 11:08:41 AM
Claim #   Creditor Name & Address                    Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

1I        Capital One Bank (USA), N.A.               Unsecured                                       $0.00          $0.00             0.00
 640      PO Box 71083
          Charlotte, NC 28272-1083
2I        Midland Credit Management, Inc. as agent   Unsecured                                       $0.00          $0.00             0.00
 640      for
          Asset Acceptance LLC
          Po Box 2036
          Warren, MI 48090
3I        Midland Credit Management, Inc. as agent   Unsecured                                       $0.00          $0.00             0.00
 640      for
          Asset Acceptance LLC
          Po Box 2036
          Warren, MI 48090
4I        Spina McGuire & Okal, P.C.                 Unsecured                                       $0.00          $0.00             0.00
 640      7610 W. North Avenue
          Elmwood Park, IL 60707
5I        American Express Centurion Bank            Unsecured                                       $0.00          $0.00             0.00
 640      c/o Becket and Lee LLP
          PO Box 3001
          Malvern, PA 19355-0701
6I        American Express Bank, FSB                 Unsecured                                       $0.00          $0.00             0.00
 640      c/o Becket and Lee LLP
          PO Box 3001
          Malvern, PA 19355-0701
7I        Capital One Bank (USA), N.A.               Unsecured                                       $0.00          $0.00             0.00
 640      PO Box 71083
          Charlotte, NC 28272-1083
8I        Schmidt & Barbrow, PC                      Unsecured                                       $0.00          $0.00             0.00
 640      300 South County Farm Road
          Suite F
          Wheaton, IL 60187
SURPLUS SKARIA, JAMAL                                Unsecured                                  $33,898.86          $0.00        33,898.86
650     6051 Stewart Drive
        Unit 421
        Willowbrook, IL 60527

<< Totals >>                                                                                   146,416.31       15,866.03       130,550.28
         Case 11-04617        Doc 45      Filed 02/27/19 Entered 02/27/19 10:46:39                   Desc Main
                                            Document     Page 7 of 9


                                TRUSTEE'S PROPOSED DISTRIBUTION                                         Exhibit D

          Case No.: 11-04617
          Case Name: SKARIA, JAMAL
          Trustee Name: THOMAS E. SPRINGER
                                              Balance on hand:                            $          132,549.01
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments                 Proposed
No.                                             Asserted       of Claim          to Date                Payment
                                                    None
                                              Total to be paid to secured creditors:      $                0.00
                                              Remaining balance:                          $          132,549.01

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments           Proposed
                                                                                     to Date          Payment
Trustee, Fees - THOMAS E. SPRINGER                                  8,975.81                  0.00       8,975.81
Trustee, Expenses - THOMAS E. SPRINGER                                  8.10                  0.00           8.10
Attorney for Trustee, Fees - THOMAS E. SPRINGER                    15,492.00           15,492.00             0.00
Attorney for Trustee, Expenses - THOMAS E. SPRINGER                  374.03              374.03              0.00
                          Total to be paid for chapter 7 administration expenses:         $            8,983.91
                          Remaining balance:                                              $          123,565.10

            Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments           Proposed
                                                                                     to Date          Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:     $                0.00
                          Remaining balance:                                              $          123,565.10




   UST Form 101-7-TFR (05/1/2011)
           Case 11-04617         Doc 45      Filed 02/27/19 Entered 02/27/19 10:46:39                  Desc Main
                                               Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $          123,565.10
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 87,667.51 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Capital One Bank (USA), N.A.                              880.32                 0.00         880.32
  2            Midland Credit Management, Inc. as agent                8,682.27                 0.00       8,682.27
               for
  3            Midland Credit Management, Inc. as agent               18,581.09                 0.00      18,581.09
               for
  4            Spina McGuire & Okal, P.C.                             14,880.84                 0.00      14,880.84
  5            American Express Centurion Bank                           362.49                 0.00         362.49
  6            American Express Bank, FSB                             10,221.87                 0.00      10,221.87
  7            Capital One Bank (USA), N.A.                           17,971.62                 0.00      17,971.62
  8            Schmidt & Barbrow, PC                                  16,087.01                 0.00      16,087.01
                             Total to be paid for timely general unsecured claims:          $           87,667.51
                             Remaining balance:                                             $           35,897.59




  UST Form 101-7-TFR (05/1/2011)
           Case 11-04617         Doc 45      Filed 02/27/19 Entered 02/27/19 10:46:39                 Desc Main
                                               Document     Page 9 of 9




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:           $                  0.00
                            Remaining balance:                                             $             35,897.59

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $             35,897.59

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 0.3% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $1,998.73. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 33,898.86.




  UST Form 101-7-TFR (05/1/2011)
